         Case 5:20-cv-03315-SAC Document 8 Filed 02/02/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


JAMES SCOTT LOMON,

                        Plaintiff,

vs.                                           Case No. 20-3315-SAC


OFFICER BEYERS and
OFFICER ESPINOSA,

                        Defendants.


                                  O R D E R

        Plaintiff, pro se, has filed this action alleging a violation

of his constitutional rights in relation to his incarceration.              He

brings this case pursuant to 42 U.S.C. § 1983.1              On December 31,

2020,    the   court   screened   plaintiff’s     original    complaint    and

directed plaintiff to show cause why his complaint should not be

dismissed or, in the alternative, to file an amended complaint.

Doc. No. 4.    Plaintiff has filed an amended complaint (Doc. No. 5)

which is very similar to his original complaint, except that

plaintiff seeks different relief.          This case is before the court

for   the   purposes   of   screening     plaintiff’s    amended    complaint

pursuant to 28 U.S.C. § 1915A.              The court applies the same



1 Title 42 United States Code Section 1983 provides a cause of action against
“[e]very person who, under color of any statute, ordinance, regulation, custom,
or usage of any State . . . causes to be subjected, any citizen of the United
States . . . to the deprivation of by rights, privileges, or immunities secured
by the Constitution and laws [of the United States].”

                                      1
        Case 5:20-cv-03315-SAC Document 8 Filed 02/02/21 Page 2 of 4




standards    which    the   court   reviewed   on   pp.    1-3   of   the   first

screening order – Doc. No. 4.

      The amended complaint alleges in Count One that plaintiff’s

safety was endangered when defendant Beyers transported plaintiff

in a vehicle in shackles without possessing keys to undo the

shackles    if   an   emergency     arose.     Plaintiff    claims    this   was

reckless, but he does not allege an injury other than mental

anguish.    While plaintiff may have the right to complain, filing

a court case will not succeed if the legal complaint does not state

a claim upon which relief may be granted.           Here, plaintiff has not

alleged facts demonstrating an injury upon which plaintiff may

recover compensatory damages because of the provisions of 42 U.S.C.

§ 1997e(e).2     Nor does plaintiff allege facts which would support

any type of relief because he fails to allege any significant

mental or physical distress from the alleged misconduct described

in Count One.

      In Count Two, plaintiff alleges that a correctional officer,

presumably defendant Espinosa, put his hands on plaintiff during

a medical examination. Plaintiff complained and was then dismissed

from the examination room.           Plaintiff alleges that this caused

plaintiff to stop taking certain prescribed medications and to



2 Section 1997e(e) states: “No Federal civil action may be brought by a prisoner
confined in a jail, prison, or other correctional facility, for mental or
emotional injury suffered while in custody without a prior showing of physical
injury or the commission of a sexual act.”

                                       2
         Case 5:20-cv-03315-SAC Document 8 Filed 02/02/21 Page 3 of 4




avoid the clinic for medical help.                  In his amended complaint,

unlike the original complaint, plaintiff is not making a privacy

claim or a HIPPA claim in Count Two.              In the first screening order,

the court explained that these theories would not support a claim

for damages.

       The court construes Count Two as attempting to allege an

Eighth Amendment claim of deliberate indifference to plaintiff’s

right to health care.             To support such a claim, plaintiff must

allege facts showing that as an inmate he had an objectively

serious medical need and that the defendant was deliberately

indifferent to an excessive risk to an inmate’s health or safety.

Jensen    v.    Garden,     752    Fed.Appx.     620,    624   (10th   Cir.    2018).

Deliberate      indifference       requires      intentional      disregard      of    a

substantial risk of serious harm or an extraordinary degree of

neglect. See Self v. Crum, 439 F.3d 1227, 1232 (10th Cir. 2006).

       Plaintiff     does    not    allege      facts   showing    that   defendant

Espinosa       caused   plaintiff     to     suffer     significant     pain     or    a

significant      medical    injury.        He    only   alleges    that   defendant

Espinosa put his hands on plaintiff during an examination and that

when     plaintiff      objected     plaintiff        was   dismissed     from        the

examination.       Plaintiff does not allege that defendant Espinosa

intended to cause harm to plaintiff or that he recklessly acted in

disregard to plaintiff’s health.                 For these reasons, the court



                                           3
         Case 5:20-cv-03315-SAC Document 8 Filed 02/02/21 Page 4 of 4




finds that plaintiff has not stated a plausible Eighth Amendment

claim.

     Finally, in reaction to the court’s finding in the first

screening order that his claims would not justify an award of

damages, plaintiff requests in the amended complaint that a state

criminal action be dismissed against him. The defendants plaintiff

has sued do not have the authority to dismiss a state criminal

action and plaintiff does not have apparent grounds to sue an

official who would have that authority.            Therefore, plaintiff’s

proposed alternative relief cannot be ordered by the court given

the allegations made in the amended complaint.

     For the above-stated reasons, the court finds that plaintiff

has not stated a plausible claim for relief.         Therefore, the court

directs that plaintiff’s action be dismissed.

     IT IS SO ORDERED.

     Dated this 2nd day of February 2021, at Topeka, Kansas.




                              s/Sam A. Crow__________________________
                              U.S. District Senior Judge




                                      4
